Citation Nr: 0832738	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-06 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a mental disorder, to 
include post-traumatic stress disorder (PTSD) with memory 
loss and cognitive impairment due to head trauma from an in-
service personal assault.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 

INTRODUCTION

The veteran had active service from June 1970 to May 1972 and 
September 1972 to July 1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO), which denied the veteran's claim for 
service connection for PTSD with memory loss.  The Board has 
recharacterized the issue on appeal to clarify that the issue 
of PTSD with memory loss is the broader one of service 
connection for a mental disorder, which will include 
residuals from the claimed head trauma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required on the issue of service 
connection for a mental disorder, to include PTSD and memory 
loss, as due to head trauma.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the veteran's 
claim so that he is afforded every possible consideration.  

The veteran contends that his PTSD is the result of an in-
service personal assault, a beating which caused him to 
suffer mild head trauma.  The personal assault has been 
verified by the RO and is fully supported by the record.  The 
veteran is currently being treated for memory loss and 
advanced brain atrophy; he has received diagnoses of dementia 
not otherwise specified (NOS) and cognitive disorder NOS by 
VA examiners.  He does not have a current PTSD diagnosis.  

As previously noted, the veteran was personally assaulted 
while in-service in April 1979.  The assault resulted in a 
mild cerebral concussion (See Saint Vincent's Medical Center 
Treatment Summary, April 29, 1979).  Subsequent service 
medical records revealed a psychiatric examination of August 
1984.  The contemporaneous medical notes cited increasing 
difficulties in the work center; apparent decrease in 
functioning; "very bland" affect; tangential thinking; 
arithmetic/reading levels were found to be at the 5th grade 
level.  The veteran was evaluated for affective disorder 
and/or schizotypal personality.  A counseling note from 
August 1984 recommended further psychological screening to 
confirm or deny the presence of a psychological deficiency.  
Although no mental disorder was ultimately diagnosed at that 
time, there is no evidence of record to indicate that the 
follow-up mental screening was ever conducted.  

There is no post-service treatment for memory loss or a 
mental disorder until 2004, however the veteran has stated 
that he had a related medical examination in September 1994.  
If this record exists, it has not been associated with the 
claims file.  In addition, the veteran is medicated for 
anxiety, insomnia, and memory loss, but the history of this 
treatment plan is indeterminate from the record.  

Upon psychological testing in May 2004, a VA examiner noted 
that the veteran displayed symptoms of a mild head injury and 
possible cognitive impairment (mild).  He was diagnosed with 
cognitive disorder not otherwise specified, as secondary to a 
head injury.  In June 2004, an MRI revealed an increased 
brain atrophy which was considered advanced for the veteran's 
age (see June 2004 Treatment Note from VA Medical Center- 
Lexington).  In November 2004, VA treatment notes again 
indicated brain atrophy, along with early dementia.  In 
February 2005, VA diagnostic/treatment notes cited a 
cognitive decline, status post in-service head injury from 
personal assault. 

VA medical examination for PTSD conducted in April 2005, 
revealed a diagnosis of dementia NOS, and it was opined not 
related to active duty service.  The examiner found that the 
veteran's short term memory was impaired; his affect was 
depressed; he described symptoms which appeared to be 
directly related to the military duty trauma; he endorsed 
nightmares; and he was found incapable of managing his own 
financial affairs.  His prognosis for improvement was 
considered limited.  Moreover, according to the examiner, the 
veteran was noted as "unreliable" for the purposes of the 
PTSD examination due to contradictory statements.  PTSD was 
not found due to lack of missing diagnostic criteria.  

The Board notes that the veteran's treatment and service 
medical records make several things very clear - he suffered 
a head injury while in-service; he was symptomatic of a 
mental disorder in 1984, which was marked by decreased 
functioning; he currently suffers from dementia, memory loss, 
and cognitive impairment (noted as secondary to a head injury 
by a VA examiner); and due to such cognitive deficits, he was 
regarded as unreliable for the purposes of PTSD testing.  
Although the VA examiner stated that the dementia was not 
related to service, the underlying basis for that opinion was 
not adequately explained.  Therefore, further development is 
necessary to clarify the veteran's current mental 
disorder(s), their etiology, and whether or not they can be 
attributed to active service, to include the head trauma 
resulting from the personal assault.  The Board finds that 
these matters must be remanded for clarification.

The Board also believes that additional evidence pertinent to 
the veteran's claim has been identified by the record, and 
that an attempt should be made to obtain these records.  
Specifically, VA treatment notes indicate that the veteran is 
being treated with medication for anxiety, insomnia, and 
memory loss from a private doctor.  VA is not in receipt of 
any private medical records at this time, and therefore, such 
records must be obtained and associated with the veteran's 
claims file, if possible.  Additionally, VA treatment notes, 
along with other documents contained in the claims file, 
indicate that the veteran had filed for disability benefits 
from the Social Security Administration.  An attempt should 
be made by the RO, with the assistance of the veteran, to 
obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  If the veteran has any additional 
evidence with regard to his mental 
disability and memory loss before, 
during or since service, he should 
submit them, and VA should assist as 
reasonable.  This data should include, 
if possible, records from the veteran's 
private physician/psychiatrist from 
whom he receives prescription 
medication for anxiety, insomnia, and 
memory loss.   

Any such records obtained should be 
associated with the claims folder.  If 
no such records are available, that 
fact must be documented for the record.

2.  The RO should contact the veteran 
to determine if he has been awarded 
disability benefits from the Social 
Security Administration (SSA) at any 
time since his discharge from the 
service.  If so, the RO must request 
all materials, to include copies of 
medical records, regarding the 
veteran's SSA claim, together with its 
decision awarding the veteran 
disability benefits.  These records 
must be associated with the claims 
file. If records are not available, a 
note to that effect must be included in 
the veteran's claims folder. 

3.  Afford the veteran an appropriate 
VA examination, by an examiner who has 
not previously examined him, to 
determine the exact nature of any 
current disability manifested by a 
cognitive impairment/memory loss.  The 
claims folder and a copy of this remand 
are to be made available to the 
examiner in conjunction with the 
examination, and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.

The examiner should render diagnoses of 
all current disabilities manifested by 
memory loss.  All necessary tests in 
order to determine the correct 
diagnoses, including neuropsychological 
testing, are to be done.  If no such 
disorder is found, the examiner should 
so state.

The examiner should also render an 
opinion concerning the date of onset 
and etiology of any current disability 
manifested by memory loss.  Is it as 
least as likely as not that any current 
disability manifested by memory loss 
had its onset during service and/or is 
related to an in-service disease or 
injury?  In this regard, the examiner 
should specifically address the 1979 
personal assault and resulting head 
trauma, and the subsequent in-service 
complaints and findings such as a bland 
affect.   

The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the examiner's conclusions.

4.  Thereafter, readjudicate the 
veteran's claim.  If any benefit sought 
on appeal remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of 
the case and an appropriate period to 
respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




 Department of Veterans Affairs


